 1
 2                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT

 3                                                           EASTERN DISTRICT OF WASHINGTON



 4                                                            Mar 27, 2020
                                                                  SEAN F. MCAVOY, CLERK
 5
 6                       UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF WASHINGTON
 8
 9 JOSEPH B GREEN, individually, and as
10 Personal Representative of the Estate of     NO. 2:19-CV-00400-SAB
11 Kari Anna Green,
12                      Plaintiff,              ORDER GRANTING MOTION
13            v.                                FOR LEAVE TO AMEND
14 KOOTENAI HEART CLINICS, LLC.;                COMPLAINT AND REMAND
15 KOOTENAI HOSPITAL DISTRICT,                  TO STATE COURT
16 d/b/a Kootenai Health, d/b/a Kootenai
17 Heart Clinics; HEIDI SIIRILA; THE CITY
18 OF SPOKANE; THE STATE OF
19 WASHINGTON; THE WASHINGTON
20 STATE DEPARTMENT OF
21 TRANSPORTATION; and CPM
22 DEVELOPMENT CORPORATION, a/k/a
23 Inland Asphalt Company, and JOHN
24 DOES;
25                      Defendants.
26
27        Before the Court is Plaintiff’s Motion for Leave to Amend Complaint and
28 Remand to State Court, ECF No. 23. Plaintiff moves to amend the complaint,

     ORDER GRANTING MOTION TO AMEND AND REMAND Ԅ 1
 1 naming non-diverse Defendants the City of Spokane, the State of Washington, and
 2 CPM Development Corporation. Id. As joinder of these defendants would defeat
 3 diversity, the basis for this Court’s jurisdiction over this matter, Plaintiff moves to
 4 remand. Defendant does not object to either the amended complaint or the motion
 5 to remand, and for the reason’s stated below, the Court grants both motions.
 6        Plaintiff’s original complaint, filed in the Superior Court of the State of
 7 Washington for Spokane County, alleges that Defendants Kootenai Heart Clinics,
 8 LLC, Kootenai Hospital District, and Heidi Siirila (“Idaho Defendants”)
 9 negligently caused the death of decedent Kari Anna Green after an
10 automobile/pedestrian collision in Spokane. ECF No. 1. The Idaho Defendants
11 removed this case on the basis of diversity. Id. Plaintiff was at all relevant times a
12 resident of Washington, and each of the originally named Defendants are residents
13 of Idaho. Id.
14        In their Answer, the Idaho Defendants identified the City of Spokane as a
15 potentially liable nonparty. ECF No. 6. Plaintiff submitted a notice of claim to the
16 City of Spokane, and in response to the notice of claim, the City of Spokane
17 identified the Washington State Department of Transportation (“WSDOT”) as an
18 additional potentially liable nonparty. ECF No. 23. Id. Plaintiff submitted a Notice
19 of Claim to the State of Washington, which tendered the claim to a Washington
20 company, CPM Development Company, d/b/a Inland Asphalt Company. Id.
21        Plaintiff moves to amend the complaint with leave of the Court under Fed.
22 R. Civ. P. 15(a)(2), and name the City of Spokane, WDOT, and CPM
23 Development Company (“Washington Defendants”) as additional Defendants. Id.
24 The Idaho Defendants do not object to this amendment, ECF No. 22, and the Court
25 finds that leave to amend is proper, as there is no indication of bad faith, undue
26 delay, prejudice to the opposing party, or post-amendment futility. Walters v.
27 Superior Tank Lines Nw. Div., LLC, 2019 WL 3067299, at *1 (W.D. Wash. July
28 12, 2019) (quotation omitted).

     ORDER GRANTING MOTION TO AMEND AND REMAND Ԅ 2
 1        In this case, because the amendment would operate to join non-diverse
 2 Defendants, the Court also considers under 28 U.S.C. § 1447(e) whether: (1) the
 3 parties sought to be joined are necessary parties under Rule 19(a); (2) the statute of
 4 limitations would bar a newly filed suit against the new parties; (3) the reason for
 5 the failure to earlier name the defendants; (4) whether the joinder serves only to
 6 defeat federal jurisdiction; (5) the validity of the claims against the new parties;
 7 and (6) whether denial of joinder will prejudice the plaintiff. See Ritchey v. Upjohn
 8 Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). After considering these factors, the
 9 Court finds that joinder of the Washington Defendants is appropriate. Thus, the
10 amended complaint at ECF No. 23-1 is accepted as the operative complaint in this
11 matter, and this Court remands the matter to the Spokane County Superior Court.
12 28 U.S.C. § 1447(e).
13        Accordingly, IT IS HEREBY ORDERED:
14        1. Plaintiff’s Motion for Leave to Amend Complaint and Remand to State
15 Court, ECF No. 23, and the associated Motion to Expedite, ECF No. 24, are
16 GRANTED.
17        2. Because this Court no longer possesses jurisdiction, Plaintiff’s civil action
18 is hereby REMANDED to Spokane County Superior Court under state Cause No.
19 19-2-04491-32.
20        IT IS SO ORDERED. The District Court Executive is hereby directed to
21 file this Order, provide copies to counsel, CLOSE the file, and REMAND the case
22 to Spokane County Superior Court.
23        DATED this 27th day of March 2020.
24
25
26
27
28                         Stanley A. Bastian
                       United States District Judge
     ORDER GRANTING MOTION TO AMEND AND REMAND Ԅ 3
